Order entered March 19, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00272-CV

           IN THE INTEREST OF S.A.B. AND B.M.B., CHILDREN

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-54998-2014

                                      ORDER

      This accelerated appeal involves the termination of appellant’s parental

rights. The reporter’s record is overdue and appellant has filed a Statement of

Inability to Afford Payment of Court Costs. See TEX. R. CIV. P. 145(a). By letter

dated March 12, 2020, Destiny Moses, Official Court Reporter for the 416th

Judicial District Court, notified the Court that she has filed a contest to appellant’s

Statement of Inability and that it is set for hearing in the trial court on March 26th.

See TEX. R. CIV. P. 145(f)(3),(5).

      Because this appeal involves the termination of parental rights and must be

disposed of within 180 days of the date the notice of appeal was filed, we ORDER
Ms. Moses to file the reporter’s record on or before March 30, 2020. See TEX. R.

APP. P. 2; TEX. R. JUD. ADMIN. 6.2(a). The trial court may conduct the hearing on

the contest as scheduled.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Andrea Thompson, Presiding Judge of the 416th Judicial District Court;

Ms. Moses; and all parties.

                                           /s/   KEN MOLBERG
                                                 JUSTICE